Citation Nr: 0702686	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 27, 2003, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to July 
1979.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for degenerative disc disease of L4-L5 and 
L5-S1, rated 20 percent disabling; service connection for low 
back surgical scar, rated 10 percent disabling; service 
connection for a right tibia scar, rated 10 percent 
disabling; and service connection for an abdomen surgical 
scar, rated 10 percent disabling.  The grants of service 
connection were assigned effective August 6, 2003.  The RO 
also granted entitlement to TDIU, effective from August 6, 
2003, which was the date of the formal claim for TDIU.  In 
March 2005, the RO granted an earlier effective date for the 
service connection claims and the award of TDIU of 
March 27, 2003, the date of the informal claim.  In September 
2006, the veteran testified at a Travel Board hearing before 
the undersigned in support of his claim for an earlier 
effective date for his TDIU.  


FINDINGS OF FACT

1.  The veteran did not meet the schedular criteria for TDIU 
benefits prior to March 27, 2003.

2.  The evidence does not demonstrate that that the veteran's 
service-connected disabilities alone, as in effect prior to 
March 27, 2003, consisting of splenectomy, fracture of the 
right tibia, chronic hepatitis C, bilateral traumatic 
pneumothorax, healed scar from tracheostomy, residuals of 
abrasions of the left forearm and wrist, fracture of the left 
8th rib, and post-operative residuals of a median nerve 
laceration, combined to preclude employment prior to 
March 27, 2003.

3.  In a December 2003 rating decision, service connection 
was granted for: degenerative disc disease of L4-L5 and L5-
S1, rated 20 percent disabling; service connection for a low 
back surgical scar, rated 10 percent disabling; service 
connection for a right tibia scar, rated 10 percent 
disabling; and service connection for an abdomen surgical 
scar, rated 10 percent disabling and then in March 2005, the 
RO assigned an effective date of March 27, 2003 for the 
disabilities and the TDIU.  

4.  As of March 27, 2003, the veteran met the schedular 
criteria for TDIU benefits and competent evidence establishes 
that his service-connected disabilities to include service-
connected degenerative disc disease of L4-L5 and L5-S1 
preclude employment.


CONCLUSIONS OF LAW

The legal criteria have not been met for an effective date 
prior to March 27, 2003, for TDIU.  38 U.S.C.A. § 5110 (West. 
2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A VCAA letter dated in March 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim.  Further, prior 
to the claim, the veteran was sent VCAA notification letters 
regarding entitlement to TDIU in December 2000 and October 
2003.  The assigned effective date was a "downstream" issue, 
i.e., an issue relating to the claim but arising after the 
beginning of the claims process.  See VAOPGCPREC 8-2003.  In 
that regard, VA has taken the proper action in accordance 
with 38 U.S.C.A. § 5104.  Thus, the veteran was provided 
notification regarding TDIU claims prior to the adjudication 
of his claim, and as to the effective date issue after the 
initial adjudication.  There is no prejudice to the claimant 
in this case.  See Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App. September 22, 2006).  

The claimant's pertinent VA and private records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in 
March 2006.  

In July 1979, the veteran applied for VA compensation 
benefits via a VA Form 21-526e, Veteran's Application for 
Compensation or Pension at Separation from Service.  

In a January 1980 rating decision, service connection was 
granted for several disabilities as follows: splenectomy, 
rated as 30 percent disabling; fracture of the right tibia, 
rated as 10 percent disabling; chronic hepatitis, rated as 10 
percent disabling; bilateral traumatic pneumothorax, rated as 
non-compensable; healed scar from tracheostomy, rated as non-
compensable; residuals of abrasions of the left forearm and 
wrist, rated as non-compensable; fracture of the left 8th 
rib; and post-operative residuals of a median nerve 
laceration, rated as non-compensable.  The combined rating 
was 40 percent.  

In correspondence received in May 1991, a claim of service 
connection for a back disability was received.  In a July 
1991 rating decision, service connection for a back 
disability was denied.  The veteran did not appeal that 
determination.  

In December 1992 correspondence, the veteran indicated that 
his service-connected disability had worsened.  

In a February 1994 rating decision, the 10 percent rating for 
hepatitis was confirmed and continued.  The veteran did not 
appeal that determination.  

In October 1994, a claim for service connection for a back 
disability, an increased rating for hepatitis and right leg 
disability, and TDIU was received.  August 1995 
correspondence continued the veteran's assertions.  

An August1995 letter from a VA physician was received which 
indicated that the veteran's main disability was his back 
condition and he would seem clearly unable to perform any 
gainful activity involving lifting, bending, or prolonged 
stating at this time or in the foreseeable future.  

In a December 1995 rating decision, increased ratings for 
fracture of the right tibia and chronic hepatitis were 
denied.  TDIU was also denied.  The veteran did not appeal 
that determination.  

In a February 1996 rating decision, an increased rating for 
fracture of the right tibia was denied.  Service connection 
for status postoperative disc disease of the lumbosacral 
spine was denied.  The veteran did not appeal that 
determination.  

On March 10, 1997, correspondence was received from the 
veteran.  He asserted that increased ratings were warranted 
for his service-connected disabilities.  In addition, service 
connection for a low back disability was again claimed.  
Accompanying the correspondence was a February 1997 opinion 
of a VA physician in which the physician stated that the 
veteran was unemployable at that time with his long history 
of back pain.  The physician indicated that he was 
"unhireable."  

In an August 1997 rating decision, an increased rating for 
right tibia fracture was granted and a 20 percent rating was 
assigned from February 1997.  An increased rating for chronic 
hepatitis was denied.  His combined rating was 50 percent.  

In January 1998, the veteran again indicated that he had a 
low back disability.  

In an August 1998 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for lumbosacral disc disease.  

In September 1998, the veteran requested that his claim be 
kept open.  However, he indicated that he would be submitting 
new and material evidence.  This was accepted as a new claim 
of service connection.  Thereafter, a VA examination and VA 
treatment records were received.  The evidence did not 
include medical nexus evidence relating low back disability 
to service-connected disability or service.  The examiner 
indicated that he was unable to conclusively provide that 
nexus.  The veteran also failed to report for another VA 
examination.  

In an October 1999 rating decision, service connection for 
lumbosacral disc disease was denied.  The veteran did not 
appeal that determination.  

In correspondence received on November 20, 2000, the veteran 
indicated that he was seeking service connection for a low 
back disability and psychiatric disability, an increased 
rating for his chronic hepatitis, and TDIU.  In support of 
his claim, he submitted a decision of the Social Security 
Administration (SSA) in which the veteran was found to be 
totally disabled, at least in part due to his back 
disability, as of June 1, 1995.  Also received were service 
records, VA medical records, and notice that the veteran 
failed to report for a VA examination.  

In a July 2002 rating decision, service connection for an 
anxiety disorder was denied; the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for lumbosacral disc disease; and 
denied an increased rating for chronic hepatitis C.  The 
veteran did not appeal that determination.  When a claim is 
denied, and the claimant fails to timely appeal that decision 
by filing a notice of disagreement within the one-year period 
prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes 
final and the claim may not thereafter be reopened or 
allowed, except upon the submission of new and material 
evidence or a showing that the prior final decision contained 
clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 
7105(c); 38 C.F.R. § 3.105.  The July 2002 rating decision is 
therefore final, as are the prior rating decisions which were 
not appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The next document in the claims file, following the July 2002 
rating decision and notification letter thereof, is a VA 
letter dated March 27, 2003, in which the veteran was 
informed that he had indicated over the telephone with VA 
that he was interested in filing a claim for increased 
ratings.  He was told of the evidence that he needed to 
submit and of necessary actions on his part.  

Thereafter, on August 6, 2003, a claim was received for an 
increased rating for hepatitis C, service connection for a 
back disability, and TDIU.  A VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, was received.  Thereafter, private records 
dated from 1995 through 2000 were received.  In addition, a 
November 2003 VA examination report was received.  The VA 
examiner opined that the veteran's service-connected right 
tibia fracture was more likely than not the cause of the 
veteran's low back condition.  This is the first definitively 
positive medical nexus opinion regarding the low back of 
record.  

In a December 2003 rating decision, service connection was 
granted for degenerative disc disease of L4-L5 and L5-S1, 
rated as 20 percent disabling; for low back surgical scar, 
rated as 10 percent disabling; for right tibia scar, rated as 
10 percent disabling; and for abdomen surgical scar, rated as 
10 percent disabling.  The grants of service connection were 
assigned effective August 6, 2003, the date of the formal 
claim.  In addition, an increased rating of 20 percent for 
hepatis C was granted effective August 6, 2003.  Increased 
ratings for splenectomy and right tibia fracture were denied.  
The combined rating for all service-connected disabilities 
was 70 percent, effective August 6, 2003.  TDIU was granted 
effective August 6, 2003.  Also, basic eligibility for 
Chapter 35 educational assistance benefits was also granted 
effective August 6, 2003.  

The veteran appealed the assigned effective date for the TDIU 
and in March 2005, the RO granted an earlier effective date 
for TDIU of March 27, 2003, the date of an informal claim for 
TDIU.  That was the date of the telephone contact from the 
veteran and when he was sent the information regarding his 
claims.  

In September 2004, the veteran testified at a personal 
hearing before a hearing officer.  In September 2006, he 
testified at a Travel Board hearing.  In sum, he asserted 
that an effective date consistent with the date assigned by 
SSA was warranted as he was totally disabled as of 1995.  He 
indicated that he had evidence of unemployability dating back 
to that time.  The veteran indicated that he had pursued his 
claim for TDIU since 1994.  The veteran indicated that there 
were prior Board denials.  It was noted that the veteran was 
possibly raising a claim of clear and unmistakable error in 
prior Board decisions.  

The Board notes at this point, that there were no prior Board 
denials.  As indicated above, there were prior rating 
decisions which were final because the veteran did not appeal 
them.  In a November 2004 supplemental statement of the case, 
it was noted that the veteran had not raised the issue of 
clear and unmistakable error in prior rating decisions, 
however, the RO addressed that matter nonetheless.  At this 
juncture, the Board notes that the veteran may raise a claim 
of clear and unmistakable error in prior rating decision, if 
he wishes, with the RO.  However, such a matter is not before 
the Board at this time.  

Likewise, the Board notes that the effective date of service 
connection for the degenerative disc disease of L4-L5 and L5-
S1 and the scars was not appealed.  The only matter before 
the Board is whether the veteran is entitled to an effective 
date earlier than March 27, 2003, for the grant of TDIU.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection or for an 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an award of service connection or for 
increased compensation "will be the date of receipt of the 
claim or the date entitlement arose, whichever is later."  38 
C.F.R. § 3.400.

The type of claim that is at issue, a TDIU rating claim, 
qualifies as a claim for increased disability compensation.  
The Court determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  

Thus, the type of claim that is at issue here qualifies as a 
claim for increased disability compensation.  Therefore, this 
claim is subject to the more specific criteria under 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).  Thus, if a claim is received after the increase 
in disability is demonstrated, but the increase occurred 
within the prior one year period then the effective date will 
be assigned as of the date of the ascertainable increase. 

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  If there is only one such service-
connected disability, it must be ratable at 60 percent or 
more, and if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more with a combined rating of 70 percent or more.

In this case, prior to March 27, 2003, the veteran was 
service-connected for splenectomy, rated as 30 percent 
disabling; fracture of the right tibia, rated as 20 percent 
disabling; chronic hepatitis C, rated as 10 percent 
disabling; bilateral traumatic pneumothorax, rated as non-
compensable; healed scar from tracheostomy, rated as non-
compensable; residuals of abrasions of the left forearm and 
wrist, rated as non-compensable; fracture of the left 8th 
rib; and post-operative residuals of a median nerve 
laceration, rated as non-compensable.  The combined rating 
was 50 percent.  

Thus, prior to March 27, 2003, the Board finds that the 
veteran did not meet the initial schedular criteria for 
consideration of a TDIU since the combined rating was less 
than 70 percent.  As such, regardless of whether there was 
any claim pending prior to March 27, 2003, TDIU was not 
warranted on a schedular basis.



The Board must also consider whether there was a claim 
pending for TDIU prior to March 27, 2003, for TDIU on the 
basis that the veteran's service-connected disabilities, 
without consideration of his degenerative disc disease of L4-
L5 and L5-S1, low back surgical scar, right tibia scar, and 
abdomen surgical scar, which were not service-connected prior 
to March 27, 2003, combined to preclude employment prior to 
March 27, 2003, on an extraschedular basis.

TDIU was denied in a final December 1995 rating decision.  
Thereafter, on March 10, 1997, correspondence was received 
from the veteran in which he requested increased ratings.  
However, accompanying the claim was medical evidence showing 
unemployability.  However, even if the Board construes this 
as an informal claim for TDIU, the medical evidence showed 
that the unemployability was due to the veteran's then 
nonservice-connected back disability.  As noted above, in 
pertinent part, the veteran's low back disability was not 
service-connected prior to March 27, 2003 and there is a 
final July 2002 rating decision denying the claim of service 
connection.  The date of claim to reopen service connection 
for the back disability was determined to be March 27, 2003, 
the date of the informal claim and as noted, the effective 
date of the grant of service connection for back disability 
is not under appeal.  Thus, the effect that the veteran's 
back disability had on his employment prior to the effective 
date of the grant of service connection for that disability, 
is not for consideration.  

A review of the record shows that employability was addressed 
in several medical records.  Competent medical professionals 
opined that the veteran was in fact unemployable back to 
1995, as he contends.  However, he was unemployable based on 
his back disability.  The competent evidence does not 
establish that he was unemployable due to his service-
connected disabilities prior to the grant of service 
connection for his back disability and scars.     



In correspondence received on November 20, 2000, the veteran 
specifically indicated that he was seeking TDIU.  TDIU was 
not addressed in the subsequent July 2002 rating decision.  
However, the veteran was still not then service-connected for 
the back disability which rendered him unemployable.  

Thus, even accepting the March 1997 or November 2000 items of 
correspondence as claims for TDIU, there is no competent 
evidence on file showing that that the service-connected 
disabilities which were in effect, combined to preclude 
employment prior to March 27, 2003.  The competent evidence 
did not show that there was impairment which was sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation due to service-connected 
disabilities alone.  There is no competent evidence showing 
that the veteran was unable to obtain and retain 
substantially gainful occupation due to his then service-
connected disabilities alone prior to March 27, 2003.

Rather, the competent evidence shows that the veteran's back 
disability has negatively affected unemployability since 
1995.  VA physicians, in August 1995 and February 1997, cited 
to the veteran's back disability, and indicated that this 
disability resulted in the veteran being unable to work.  
Thus, while the record shows that the veteran's back 
disability rendered him unemployable as of that time, it was 
not until his back disability was service connected that it 
could be included in determining whether he was entitled to 
TDIU.  Prior to that time he was not shown to be unemployable 
as the result of his service connected disabilities.  The 
Board finds, as discussed above, that the veteran's service 
connected disabilities in effect prior to the March 27, 2003 
effective date for the grant of service connection for his 
back and scars did not result in his unemployability.   

Thus, the legal criteria have not been met for an effective 
date prior to March 27, 2003, for TDIU.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b).



ORDER

An effective date earlier than March 27, 2003, for the grant 
of TDIU is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


